ORDER FOR IMMEDIATE SUSPENSION
WHEREAS, the above-entitled matter is before this court upon petition of the Lawyers Professional Responsibility Board, and
WHEREAS, the parties in the above-entitled matter have stipulated to the entry of an order for immediate suspension,
NOW, THEREFORE, IT IS ORDERED respondent James F. McGovern is hereby suspended from the practice of law from and after the date of this order pending final determination of disciplinary proceedings herein subject to the following terms and conditions:
1. The disciplinary matter will be held in abeyance and no action will be taken on the petition for disciplinary action, nor need respondent file an answer to the petition, for a period of 12 months from the date of this order. Thereafter, the Director may proceed and request appointment of a referee. The Director *759may at any time amend or supplement the petition.
2.Respondent shall fully comply with Minn.R.Law.Prof.Resp. 26 and 27.